Name: Commission Regulation (EEC) No 1687/82 of 29 June 1982 extending Regulations (EEC) No 712/80 and (EEC) No 1193/81 fixing, in respect of the 1979 and 1980 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 82 Official Journal of the European Communities No L 186/29 COMMISSION REGULATION (EEC) No 1687/82 of 29 June 1982 extending Regulations (EEC) No 712/80 and (EEC) No 1193/81 fixing, in respect of the 1979 and 1980 crops, export refunds for raw tobacco to grant refunds for these varieties until 31 December 1982, in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1979 and 1980 crops by Commission Regulation (EEC) No 712/80 of 26 March 1980 (3), and by Commission Regulation (EEC) No 1193/81 of 30 April 1981 (4), both of which were last amended by Regulation (EEC) No 3678/81 0 ; Whereas the final date for granting those refunds was set at 30 June 1982 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is advisable 1 . The date '30 June 1982 appearing in Article 2 of Regulation (EEC) No 712/80 is hereby replaced by '31 December 1982'. 2. The date '30 June 1982' appearing in Article 2 of Regulation (EEC) No 1193/81 is hereby replaced by '31 December 1982'. Article 2 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970 , p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 27 . (3 OJ No L 81 , 27 . 3 . 1980, p . 13 . (4) OJ No L 121 , 5 . 5 . 1981 , p . 25 . 0 OJ No L 367, 23 . 12. 1981 , p . 15 .